DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2021 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Preliminary Amendment
By preliminary amendment filed on 2/10/2021, claims 1-21 have been canceled and new claims 22-41 have been added.  Accordingly, claims 22-41 are considered on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step”.  Such claim limitation(s) is/are: “means for asserting a control pulse on the transfer-gate signal conductor” in claim 41.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 39 recites, “each pixel within the first and second rows of pixels has, in addition to the respective photodetection element and transfer gate, (i) N-1 photodetection elements and (ii) N-1 transfer gates coupled between the additional N-1 photodetection elements and the readout circuit, and wherein the integrated- circuit image sensor further comprises: in addition to the transfer-gate signal conductor, N-1 additional transfer-gate signal conductors coupled to the pixels within one of the first and second rows of pixels; and in addition to the plurality of stub connections, a plurality of sets of stub connections each set of stub connections extending from a respective one of the N-1 additional transfer-gate signal conductors.” (Emphasis highlighted).  However, it is unclear regarding “N-1” in which N is unknown, and therefore rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24, 31-33, 35, 36, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 2011/0019051).

first (64 or FD1), second (64’ or FD2), third (62 or FD3) and fourth (62’ or FD4) floating diffusion nodes disposed in order along a first axis (column axis) within a pixel array such that the second floating diffusion node is closer to the first and third floating diffusion nodes than to the fourth floating diffusion node (see Figs. 5 and 6; par. [0026], [0035]-[0036]); 
a first electrical conductor (66 in Fig. 5 or 66-1 in Fig. 6) coupled to the first and third floating diffusion nodes and not to the second or fourth floating diffusion nodes (Figs. 5 & 6; par. [0026], [0035]-[0036]); and 
a second electrical conductor (66’ in Fig. 5 or 66-2 in Fig. 6) coupled to the second and fourth floating diffusion nodes and not to the first or third floating diffusion nodes (Figs. 5 & 6; par. [0026], [0035]-[0036]).

Regarding clam 23, it is clearly seen in Figs. 5 & 6 that each of the first, second, third and fourth floating diffusion nodes is traversed by the first axis.

Regarding claim 24, Yin further discloses a first readout circuit (transistors 34 & 36) coupled to the first and third floating diffusion nodes (64 and 62), and a second readout circuit (transistors 34’ and 36’) coupled to the second and fourth floating diffusion nodes (64’ and 62’) (see Fig. 5 and par. [0026]-[0028]).



Regarding claim 32, Yin also teaches an integrated-circuit image sensor (par. [0015]) comprising: 
first and second rows of pixels (e.g., n-1 row and n row) within a pixel array, each of the pixels having a respective photodetection element (photodiode 22), readout circuit (floating diffusion and transistors 34 & 36) and transfer gate (24-n) coupled between the photodetection element and readout circuit (see Fig. 5 and par. [0026]-[0028]); 
a transfer-gate signal conductor (txA<n-1, n>) extending across the pixel array parallel to the first and second rows of pixels and coupled to the respective transfer gates (24-n) of the pixels within the first row, and a plurality of stub connections (the extension from txA<n-1, n>) that extend from the transfer-gate signal conductor to respective transfer gates of the pixels within the second row (see Fig. 5; par. [0027]).

Regarding claim 33, as seen in Fig. 5 of Yin, each of plurality of stub connections extends in a direction perpendicular to the transfer-gate signal conductor.  

	Regarding claim 35, Yin clearly discloses that each of the first and second rows of pixels is constituted by a respective set of N pixels, and wherein plurality of stub connections (see Fig. 5 in which each pixel is coupled to the stub connection by the transfer gate 24-n, thus N pixels are corresponding to N stub connections). 

	Regarding claim 36, it is also seen in Yin that the first and second rows of pixels are disposed adjacent one another within the pixel array (Fig. 5). 
	
	Regarding claim 40, as seen in Fig. 5 of Yin, the readout circuit within each of pixels comprises a respective floating diffusion node (64, 64’, 62 or 62’) and a respective transistor (34 or 34’) having a gate terminal coupled to the floating diffusion node.

	Regarding claim 41, the subject matter of this claim is also met by the discussion in claim 32.  Furthermore, Yin also discloses means for asserting a control pulse on the transfer-gate signal conductor (by txA<n-1, n>, txA<n+1, n+2> and so on), the control pulse propagating via the transfer-gate signal conductor and the plurality of stub connections to the respective transfer gates within each of the pixels of the first and second rows (see Fig. 5 and par. [0027]).
	
Claims 22-25, 27, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2015/0070544).

Regarding claim 22, Smith teaches an integrated-circuit image sensor (see abstract) comprising: 
(see Fig. 22. Note four FD nodes on a first row of pixels. The four FD nodes are arranged in odd and even numbers along the row direction as illustrated in Fig. 22, or can be viewed as G, R, G and R pixels in the first row shown in Fig. 21) disposed in order along a first axis (row axis) within a pixel array such that the second floating diffusion node is closer to the first and third floating diffusion nodes than to the fourth floating diffusion node (see Fig. 22, wherein FD node of the second pixel, e.g., corresponding to R pixel in the first row as illustrated in Fig. 21, is closer to the FD nodes of the first and third pixels, e.g., corresponding to G pixels, than the FD node of the fourth pixel, e.g., R pixel on the same row direction.  Please note that the 4x4 color filter array in Fig. 21 is applied to 4x4 pixel array in Fig. 22.  See par. [0159]); 
a first electrical conductor (a conductor that only connects odd pixels by switch 561 in Fig. 22) coupled to the first and third floating diffusion nodes and not to the second or fourth floating diffusion nodes (see Fig. 22, par. [0159] in which the first and third FD nodes corresponding to same color G on the first row, or so called odd pixels, are indirectly coupled together by switch 561 and transistors for charge binning.); and 
a second electrical conductor (a conductor that only connects even pixels by switch 562 in Fig. 22) coupled to the second and fourth floating diffusion nodes and not to the first or third floating diffusion nodes (see Fig. 22, par. [0159] in which the second and fourth FD nodes corresponding to same color R on the first row, or so called even number pixels, are indirectly coupled together by switch 562 for charge binning).



Regarding claim 24, Smith also teaches a first readout circuit (row-select RS transistors and source follower transistors in odd numbered pixels shown in Fig. 22) coupled to the first and third floating diffusion nodes (FD nodes of odd numbered pixels or G pixels discussed in claim 22), and a second readout circuit (row-select RS transistors and source follower transistors of even numbered pixels shown in Fig. 22) coupled to the second and fourth floating diffusion nodes (FD nodes of even numbered pixels or R pixels discussed in claim 22.  See par. [0132], [0138]). 

Regarding claim 25, it is further seen in Smith that the first readout circuit comprises a first transistor (source follower transistor which is labeled as 255 in odd numbered pixels shown in Fig. 21) having a gate terminal coupled to the first and third floating diffusion nodes (see Figs. 21 and 22 for the odd numbered pixels or G pixels as discussed above) and a source terminal switchably coupled to a first output line (Vout of odd column), and the second readout circuit comprises a second transistor (source follower transistor 255 in the even numbered pixels or R pixels) having a gate terminal coupled to the second and fourth floating diffusion nodes and a source terminal switchably coupled to a second output line (Vout of even column; see Figs. 21 & 22; par. [0132], [0138] and [0159]). 

(e.g., photodiodes PD1 in the first row axis) disposed within the pixel array in order along the first axis (the row axis; see Fig. 22); and Atty. Docket No.: GJTJ.103.US.C1-3- Application No.: 17/006,187first, second, third and fourth transfer gates (transfer gate 251 shown in Fig. 21 is included in each pixel in the row of pixels of Fig. 22) coupled respectively between the first, second, third and fourth photodetection elements and the first, second, third and fourth floating diffusion nodes (FD), respectively (see Figs. 21 & 22; par. [0131]).

Regarding claim 28, Smith further teaches that first and second transfer-gate control lines (TGc lines of first column and second column in Figs. 21 & 22) coupled respectively to the first and second transfer gates (transfer gate 251 of each pixel in the first column and second column, respectively, as shown in Figs. 21 & 22) and that extend perpendicular to the first axis (the row axis) to a second periphery of the pixel array (see Figs. 21 & 22 and par. [0161]).

Regarding claim 31, Smith further discloses first, second, third and fourth pluralities of photodetection elements (photodiodes PD1 in the first row) disposed about the first, second, third and fourth floating diffusion nodes (FD), respectively (see Figs. 21 and 22). 


Claims 32-36, 38, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krymski (US 2012/0175498).

(Fig. 5 and par. [0043-[0047] in which the image sensor 31 is an integrated-circuit image sensor as it integrates pixel array 52 together with readout circuitries 37a & 37b and row driver circuitry 34) comprising: 
first and second rows of pixels (Figs. 5 & 6, first and second rows of pixels 3) within a pixel array, each of the pixels having a respective photodetection element (photodiode), readout circuit (source follower and row select transistors) and transfer gate (the transistor connected by Tx) coupled between the photodetection element and readout circuit (see Figs. 5 & 6, par. [0043]-[0044] and [0015]-[0017].  It should be noted that the detailed description of each 5T pixel is disclosed in Fig. 3 which is incorporated in Figs. 5 & 6); 
a transfer-gate signal conductor (transfer control line 45 (tx) that is included in the control signal group 35) extending across the pixel array parallel to the first and second rows of pixels and coupled to the respective transfer gates of the pixels within the first row (see Figs. 5 and 6, par. [0045] & [0055]); 
and a plurality of stub connections (connection line 46) that extend from the transfer-gate signal conductor to respective transfer gates of the pixels within the second row (Figs. 5-8; par. [0055] & [0081], wherein the stub connections can be seen from Fig. 6 and 8 in which the sub connections extend from the main transfer control line Tx or Tx(n+1) to each transfer gate of the first and second rows of pixels). 



Regarding claim 34, as shown in Fig. 8 of Krymski, the transfer gate signal conductor is routed over the first row of pixels. 

Regarding claim 35, Krymski further teaches each of the first and second rows of pixels is constituted by a respective set of N pixels, and wherein plurality of stub connections comprises N stub connections (see Figs. 5-8.  Note each pixel having a stub connection coupled to Tx line for controlling the transfer gate as discussed in preceding claim, hence N pixels have N stub connections).

Regarding claim 36, it clear in Figs. 5-8 of Krymski that the first and second rows of pixels are disposed adjacent one another within the pixel array. 

	Regarding claim 38, Krymski clearly discloses a first plurality of output lines (3611, 3622, … in Fig. 5, or Pout1 in Fig. 8) coupled to respective pixels of the first row and a second plurality of output lines (3621, 3622…. in Fig. 5, or Pout2 in Fig. 8) coupled to respective pixels of the second row.

 (see Figs. 5 & 6, par. [0044] and [0015]-[0016].  It should be noted that the detailed description of floating diffusion is disclosed in Fig. 3 which is incorporated in Figs. 5 & 6). 

Regarding claim 41, the subject matter of this claim is also met by the discussion in claim 32 above.  Krymski also teaches means for asserting a control pulse (by Tx) on the transfer-gate signal conductor (45 in Fig. 6), the control pulse propagating via the transfer-gate signal conductor and the plurality of stub connections (46) to the respective transfer gates within each of the pixels of the first and second rows (see Figs. 5-8 and par. [0045], [0055]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2011/0019051) in view of Krymski (US 2012/0175498).


However, in the same field of endeavor, Krymski teaches two different output lines (Pout1/3611 and Pout2/3621) for each column respectively coupled to a first and second pixel readout circuits by respective row select transistors to increase readout speed, thereby increasing frame rate as shown in Figs. 5-8, paragraphs [0048] & [0056]. 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the image sensor in Yin to provide a second output line switchably coupled to the second readout circuit to increase readout speed and thus increasing frame rate as discussed above. 

Regarding claim 26, as seen in the combined teaching of Yin and Krymski, the first and second output lines each extend parallel to the first axis to a first periphery of the pixel array (see Krymski, Fig. 5). 

Regarding claim 27, the combination of Yin and Krymski further teaches first, second third and fourth photodetection elements (photodiodes 22) disposed within the pixel array in .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2011/0019051) in view of Ishiwata (US 10,050,073).

Regarding claim 37, Yin does not explicitly disclose that each of the pixels within the first and second rows comprises the respective photodetection element together with at least one other photodetection element collectively disposed within a pixel area, and wherein the pixel area of each pixel within the first row overlaps the pixel area of a counterpart pixel within the second row. 
Ishiwata, however, teaches each pixel unit (P) in all rows of pixels comprising a plurality of photodetection elements (photodiodes 21) that are disposed within a pixel area, and further teaches that the pixel area of each pixel within the first row overlaps (in vertical direction) the pixel area of a counterpart pixel within a second row (see Ishiwata, Figs. 2-5, 15 & 16, abstract and col. 10, lines 42-60).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the image sensor in Yin to include the teaching of Ishiwata to arrive at the Applicant’s claimed invention so as to improve image quality of the captured image as mentioned by Ishiwata in col. 6, lines 13-31. 

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art of record, either alone or in combination, fails to teach or suggest the feature of “the first and second transfer-gate control lines are also coupled to the third and fourth transfer gates, respectively.” that is in combination with limitations recited in claims 28, 27, 25, 24 and 22.  
Regarding claim 30, this claim is dependent from claim 29. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/             Primary Examiner, Art Unit 2697